C. D. San Juan. Infracción de la Ley de Automóviles.
Denegada la moción del apelante porque no consta en forma alguna que el secretario de la corte de distrito se Raya negado a expedir copia certificada de la excepción pe-rentoria presentada a la acusación, ni que el apelante Raya solicitado del citado secretario que expida la misma, así como tampoco, que el acusado apelante Raya RecRo gestio-nes cerca del juez de la Corte de Distrito de San Juan, que es el que por la ley tiene facultad para conceder prórrogas al taquígrafo y para compeler al mismo a cumplir con sus deberes.
Sin embargo, vista la súplica alternativa contenida en la citada moción, se concede al apelante el término de treinta días a partir de esta feclia para radicar en la Secretaría de este tribunal copia certificada de dicha excepción peren-toria y de la transcripción de la evidencia.